— Proceeding pursuant to CPLR article 78 to review a determination of the respondent, New York State Liquor Authority, dated August 22, 1983, which found petitioner guilty of improper conduct (9 *854NYCRR 53.1 [n]) and supplying a false material statement on its license renewal application (9 NYCRR 53.1 [b]) and imposed a suspension of its license for 30 days, 15 days forthwith and 15 days deferred, plus forfeiture of a $1,500 bond. I Determination confirmed and proceeding dismissed on the merits, with costs. $ We find that respondent’s determination that petitioner was guilty of improper conduct (i.e., menacing) and supplying a false material statement was supported by substantial evidence and that the penalty imposed was a reasonable exercise of its discretion (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board ofEduc., 34 NY2d 222). Gibbons, J. P., Bracken, O’Connor and Niehoff, JJ., concur.